Title: To George Washington from James Keith, 14 March 1798
From: Keith, James
To: Washington, George



Sir
Alexandria March 14th 1798

At the meeting of the Stockholders at George Town no particular mode was pointed out for the Transferr of the Shares to be borrowed, the Company appeared to aim only at procuring Funds and securing the persons furnishing them—Mr Mason the Attorney of George Town was consulted by the Gentlemen of that place about the most proper mode of proceeding in the several transactions, from the Embarrassments which might arise in making mortgages to those who might lend money he proposed the mode intended by the Board, and drew up the several Forms which have been transmitted to you. I think an amendment may be made by inserting the name of one of the Directors to guard against the Casualty of Death before the whole of the Shares can be mortgaged—the mortgage to be made of Shares to the persons lending money is also to be prepared by Mr Mason. I have not yet seen that Draft. By the Resolve of the Company provision is to [be] made in the mortgages for Redemption of the Shares by the first monday in August 1800—the Certificate to be given by the President and

Board of Directors to the persons transferring Shares corresponding exactly with the Resolve of the Company appears to me to secure the Lender in an Interest equal to that which he parts with, to that there may also be an Addition made expressing to whom the Shares were conveyed. When I parted with Mr Lear Last week at the Falls, he informed me that he intended to call a meeting of the Directors immediately upon his Return from Berkeley which woud be in the Begining of next Week, If Health permits I shall attend—if I do I will transcribe the minutes made at the meeting of the Stockholders & send them to you upon my Return. I am with sincere Respect your Excellency’s most obedt hble Servant

Ja. Keith

